John Anthony Chavez, Attorney Registration Number 0041312, was admitted to the practice of law in Ohio without examination on February 12, 1991, pursuant to Gov.Bar R. 1(8). Gov.Bar R. I(8)(H) provides that if an attorney admitted to the practice of law without examination on or after January 1, 1989, subsequently ceases to actively engage in the practice of law in Ohio on a continuing basis, the court may revoke that attorney’s license.
It came to the attention of the court that John Anthony Chavez has registered for “inactive” status pursuant to Gov.Bar R. VI for both the 1989-91 and 1991-93 bienniums. As provided in Gov.Bar R. VI(2), an inactive attorney shall not be entitled to practice law in Ohio until such time as he requests and is granted reinstatement of active status.
On September 24,1991, this court issued an entry ordering John Anthony Chavez to show cause on or before October 15, 1991, why his license to practice law in Ohio should not be revoked by the court pursuant to Gov.Bar R. I(8)(H). See 62 Ohio St.3d 1420, 577 N.E.2d 1103. John Anthony Chavez has not filed a response. Upon consideration thereof,
IT IS ORDERED by the court, effective November 13, 1991, that John Anthony Chavez’s license to practice law in Ohio be, and the same hereby is, revoked immediately.
IT IS FURTHER ORDERED that John Anthony Chavez immediately cease and desist from the practice of law in any form and is hereby forbidden to appear on behalf of another before any court, judge, commission, board, administrative agency or other public authority.
IT IS FURTHER ORDERED that John Anthony Chavez is hereby forbidden to counsel or advise or prepare legal instruments for others or in any manner perform such services.
IT IS FURTHER ORDERED that John Anthony Chavez is hereby divested of each, any and all of the rights, privileges and prerogatives customarily accorded to a member in good standing of the legal profession of Ohio.
IT IS FURTHER ORDERED that John Anthony Chavez surrender forthwith his certificate of admission to practice to the Clerk of this court and that his name be stricken from the roll of attorneys maintained by this court.
IT IS FURTHER ORDERED that on or before December 13, 1991, John Anthony Chavez shall:
1. Notify all clients being represented in pending matters and any co-counsel of the revocation of his license to practice and his consequent disqualification to act as an attorney after the effective date of this order and, in the absence of co-counsel, also notify the clients to seek legal service elsewhere, calling attention to any urgency in seeking the substitution of another attorney in his place;
2. Regardless of any fees or expenses due him, deliver to all clients being represented in pending matters any papers or other property pertaining to the client, or notify the clients or co-counsel, if any, of a suitable time and place where the papers or other property may be obtained, calling attention to any urgency for obtaining such papers or other property;
3. Refund any part of any fees or expenses paid in advance that are unearned or not paid, and account for any trust money or property in his possession or control;
4. Notify opposing counsel in pending litigation or, in the absence of counsel, the adverse parties, of disqualification to act as an attorney after the effective date of this order, and file a *1460notice of disqualification with the court or agency before which the litigation is pending for inclusion in the respective file or files;
5. Send all notices required by this order by certified mail with a return address where communications may thereafter be directed to him;
6. File with the Clerk of this court and the Disciplinary Counsel of the Supreme Court an affidavit showing compliance with this order, showing proof of service of notices required herein, and setting forth the address where the affiant may receive communications; and
7. Retain and maintain a record of the various steps taken by him pursuant to this order.
IT IS FURTHER ORDERED that until such time as he fully complies with this order, John Anthony Chavez shall keep the Clerk and the Disciplinary Counsel advised of any change of address where he may receive communications.
IT IS FURTHER ORDERED that the Clerk of this court issue certified copies of this order as provided for in Gov.Bar R. V(22).
Moyer, C.J., Sweeney, Douglas, Wright, H. Brown and Resnick, JJ., concur.
Holmes, J., not participating.